DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 10/21/20.    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1 – 21 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “the first actuator operable to impart a first force in a first direction that is normal to the surface of the material sample; a first elongate member having a first length dimension disposed parallel to the first direction and a first width dimension disposed parallel to a third direction which is orthogonal to the first direction, the first elongate member being more rigid in the first and third directions than it is in a second direction that is orthogonal to the first and third directions” in combination with the other limitations presented in claim 1, “calculating the contact area of the indenter tip with the surface of the material sample based on 
    PNG
    media_image1.png
    57
    196
    media_image1.png
    Greyscale
” in combination with the other limitations presented in claim 14, “the first elongate member is more rigid in the first and third directions than it is in a second direction that is orthogonal to the first and third directions” in combination with the other limitations presented in claim 17 and “the first actuator operable to impart a first force in a first direction that is normal to the surface of the material sample” in combination with the other limitations presented in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        1/30/21